Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
El recurso de autos requiere que determinemos, por pri-mera vez, si la defensa de negligencia comparada, provista por el ordenamiento civil, puede ser presentada al mo-mento de determinar el pago de los daños que, según dis-pone la Sec. 16-102A de la Ley Núm. 9 de 27 de marzo de 1987 (9 L.P.R.A. sec. 1872a) debe ser impuesto por el tribunal de instancia a favor de la parte perjudicada en un accidente de tránsito, proveniente de infracciones a la Ley de Vehículos y Tránsito de Puerto Rico.
Toda vez que dicha medida reparadora de daños, aun-que enmarcada dentro de una ley especial de carácter penal, resulta ser de naturaleza civil, y en aras de obtener la máxima economía procesal procurando, a su vez, una solu-ción justa y completa para todas las partes involucradas en el procedimiento, resolvemos en la afirmativa. Como la sentencia emitida por este Tribunal en el día de hoy no lo dispone así, disentimos.
Los hechos pertinentes al caso de autos se exponen a continuación.
H-í
El 21 de febrero de 1995, el Tribunal de Primera Instan-cia, Sala Superior de San Juan, Subsección de Distrito, dictó sentencia condenatoria contra la parte aquí peticio-naria, Florimar Agostini Rodríguez. Mediante dicha sen-tencia el tribunal de instancia la encontró culpable de in-fringir la Sec. 5-304 de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 895, al conducir un vehículo de motor de manera negligente, invadir el carril contrario y causar un accidente automovilístico.
*470En consecuencia, dicho foro le impuso como pena una multa de setenta y cinco dólares ($75), más el pago de las costas del procedimiento. Además, señaló la celebración de una vista posterior con el propósito de discutir la imposi-ción del pago de daños dispuesto en la Sec. 16-102A de la referida ley, supra.
Así las cosas, la parte aquí peticionaria presentó una moción ante el foro sentenciador, para solicitar que se le permitiera presentar prueba sobre negligencia comparada durante la vista señalada, de manera que el tribunal, al momento de fijar el pago de los daños, pudiera hacer una determinación sobre el grado de negligencia en el cual ha-bía contribuido cada una de las partes involucradas en el accidente. Por su parte, el Ministerio Público presentó su objeción a tal solicitud alegando que la causa de acción instada contra la peticionaria era de naturaleza penal, por lo cual ésta no tenía derecho a levantar la defensa de ne-gligencia comparada en la vista para la determinación del pago de daños.
El 21 de febrero de 1995, el tribunal de instancia emitió resolución, en la cual declararon no ha lugar la moción presentada por la peticionaria. No conforme, dicha parte acudió mediante petición de certiorari ante el Tribunal de Circuito de Apelaciones, para alegar que la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, resulta inconstitucional de su faz y en su aplicación, ya que establece un discrimen por condición social y crea clasifi-caciones discriminatorias. Sostuvo, además, que había errado el foro de instancia al privarle de presentar en la vista sobre la determinación del pago de daños las defen-sas que el ordenamiento civil garantiza a todo litigante.
El 12 de junio de 1995, el Tribunal de Circuito de Ape-laciones, Circuito Regional de San Juan, dictó resolución declarando no ha lugar el recurso presentado. En síntesis, concluyó el foro apelativo que el pago de daños dispuesto *471en la sección impugnada constituye una compensación de naturaleza civil que se impone a la parte perjudicada bajo unos criterios de cantidad razonable; que dicha disposición no adolece de defecto constitucional alguno; y que la ley no priva a la parte peticionaria de presentar posteriormente una acción civil ordinaria en la cual, en su día, podrá pre-sentar todas las defensas que provee el ordenamiento civil.
Inconforme con el dictamen emitido, la parte peticiona-ria acudió ante nos mediante petición de certiorari, en la cual solicitó la revocación de la resolución recurrida. A tra-vés de dicho recurso sostiene, en síntesis, que la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, establece clasificaciones discriminatorias y sospe-chosas, y que, al privar al conductor imputado de presen-tar las defensas provistas por el ordenamiento procesal civil, provee un mecanismo incompleto e injusto para las reclamaciones de daños materiales si se compara con el mecanismo provisto para las reclamaciones efectuadas por la vía civil ordinaria. En consecuencia, cuestiona la validez constitucional de la disposición aludida sosteniendo que violenta el debido proceso de ley y la igual protección de las leyes.(1) Decidimos revisar, y a tales efectos emitimos reso-lución mediante la cual expedimos el auto presentado.
*472II
La correcta adjudicación del caso de epígrafe requiere determinar, en primer lugar, si la imposición del pago de daños establecida mediante la referida Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico resulta ser una medida de naturaleza civil o, por el contrario, una de ca-rácter penal.
El 27 de marzo de 1987, la Asamblea Legislativa aprobó la Ley Núm. 9, la cual, a su vez, enmendó la Ley de Vehí-culos y Tránsito de Puerto Rico a los fines de añadir la See. 16-102A, supra. A través de dicha enmienda se incorporó un procedimiento mediante el cual, además de la sanción penal que fuera impuesta al conductor del vehículo por la infracción cometida según las disposiciones de la Ley de Vehículos y Tránsito de Puerto Rico, en aquellas situacio-nes en que el conductor infractor no posea un seguro de responsabilidad pública que cubra los daños causados, el tribunal sentenciador deberá fijar una cantidad razonable a pagar por los daños y las pérdidas a la propiedad que sufra la parte perjudicada en el accidente. De esta forma se procuró la consolidación de la acción criminal con la acción civil para compensar por los daños sufridos.
Con anterioridad a la aprobación de esta medida, el foro de instancia se limitaba a imponer una sanción penal al *473conductor imputado, y quedaba a discreción de la parte perjudicada presentar posteriormente una acción dirigida a recobrar los daños causados a su propiedad. Ello con las correspondientes dilaciones que conlleva un proceso de tal naturaleza. Ante esta situación, a través de la referida Ley Núm. 9, la Legislatura instauró un proceso orientado a proveer a la comunidad puertorriqueña un mecanismo efi-caz y sin mayores dilaciones para la compensación inme-diata de los referidos daños, sin necesidad de instar una acción civil ordinaria de daños y perjuicios de manera independiente.(2)
Ahora bien, la concepción, introducción e implantación de tan novedoso concepto ha provocado la interrogante re-ferente a si la medida reparadora del pago de daños se encuentra enmarcada dentro de la esfera del derecho civil o del derecho penal. No obstante, entendemos que tanto el lenguaje de la ley como todo su historial legislativo indubi-tadamente revelan que, aunque enmarcada dentro de un proceso penal, la medida considerada por la referida See. 16-102A a todas luces resulta ser de naturaleza civil. Veamos.
En su inicio, la innovadora idea de imponer al conductor que cometiese una infracción a la Ley de Vehículos y Trán-sito de Puerto Rico, la obligación de resarcir a la parte peijudicada por los daños causados a su propiedad, surgió como una sanción de carácter penal a través de una pro-*474puesta enmienda al Art. 49A del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3212, referente a la pena de restitución. En términos generales, se propuso que la pena de restitución que se pretendía establecer por el referido Art. 49A sería impuesta por el tribunal sentenciador al conductor convicto que hubiese causado daños a la parte perjudicada como consecuencia de un accidente de vehículo de motor o a causa de cualquier violación a la Ley de Ve-hículos y Tránsito de Puerto Rico.(3) En tales casos, dicha pena sería impuesta de manera independiente a la pena dispuesta por la infracción cometida, e irrespectivamente de cualquier acción civil que en su día pudiese incoar la parte perjudicada.
Posteriormente, la Legislatura consideró la medida pro-puesta y presentó un proyecto sustitutivo, a través del cual, aunque se reiteró disponer dicha pena como una de restitución que se ha de imponer al conductor convicto in-dependientemente de la pena impuesta por la infracción cometida, se dispuso incluirla, ya no como parte del Código Penal, sino de manera expresa en el texto de la Ley de Vehículos y Tránsito de Puerto Rico a través de la See. 16-102A sobre pago de daños, supra.(4)
*475Así las cosas, el nuevo proyecto de ley presentado fue sometido al correspondiente proceso de estudio y debate, donde la Asamblea Legislativa recalcó claramente que la intención de la medida era a los fines de que en todo caso, aun en aquellos en que mediase alegación de culpabilidad por parte del acusado, se requeriría un desfile de prueba ante el tribunal sentenciador sobre el monto de los daños sufridos. En otras palabras, la prueba sobre los daños su-fridos a la propiedad sería independiente de la prueba pre-sentada para establecer los elementos del delito. Con tal requerimiento, el tribunal podría estar en posición de ajus-tar adecuadamente la cantidad que se ha de imponer como pena de restitución, a aquellos daños que realmente se pu-dieran probar.
Además, tomando en consideración la discreción otor-gada al tribunal sentenciador para ajustar la pena de res-titución a la cuantía de los daños realmente sufridos, se ponderó la posibilidad de que se presentara una alegación referente al viso de inconstitucionalidad que podría acom-pañar a la medida propuesta en aquellas situaciones en que el tribunal llegara a imponer una pena de restitución por daños que excediese la cantidad de quinientos dólares ($500), sin la celebración del correspondiente juicio por jurado.(5)
Posteriormente, se designó una Comisión de Conferen-cia para intervenir en las discrepancias surgidas en rela-ción con los proyectos de ley propuestos, y el 2 de marzo de 1986 dicha Comisión presentó su informe. A través del re-ferido informe, la Comisión avaló la aprobación de la me-*476dida propuesta, pero recomendó ciertas enmiendas dirigi-das, en síntesis, a eliminar toda referencia a la “pena de restitución” y disponer tal medida como una de “pago de daños”. Finalmente, tras todo el proceso legislativo, tales enmiendas fueron acogidas y el 27 de marzo de 1987 se aprobó la versión final, y su texto actualmente vigente, de la Sec. 16-102A de la Ley Núm. 9, supra, la cual dispone lo siguiente:
Además de la pena que se imponga al conductor por la infrac-ción cometida bajo las disposiciones de esta Capítulo, el tribunal deberá fijar una cantidad razonable para el pago de daños. El pago de daños consiste en la obligación impuesta al conductor por el tribunal de pagar a la parte perjudicada una suma en compensación por los daños y pérdidas que hubiere causado a su propiedad, como consecuencia de su acto delictivo.
Dicho pago deberá ser fijado para ser satisfecho en dinero o mediante la entrega de bienes equivalentes a los que fueron destruidos o dañados o por pago de reparación directa de los daños. Las cantidades así pagadas o de los bienes entregados se deducirán de la suma que el tribunal pueda imponer por sen-tencia en caso de surgir de los hechos una demanda de daños y perjuicios. El pago de daños que autoriza esta sección no in-cluye daños a la persona y los sufrimientos y angustias mentales.
No se fijará el pago de daños en aquellos casos en que el conductor demuestre al tribunal que posee un seguro de res-ponsabilidad pública que cubre los daños causados por éste o que la víctima ya ha sido compensada.
Podrá procederse a la ejecución de la sentencia imponiendo el pago de daños que autoriza esta sección en igual forma que si se tratare de una sentencia dictada en un pleito civil ordenando el pago de una cantidad, según se establece en la Regla 176 de las de Procedimiento Criminal de 1963, en el Título 34, Ap. II. (Enfasis suplido.)
Una simple lectura de la disposición transcrita, pone de relieve el perfil civil impartido a ella. Así lo expresó inequí-vocamente y sin ambigüedades el legislador en la letra de *477la ley(6) y, como hemos visto, así se desprende de todo el proceso que llevó a su aprobación final.
Como podrá observarse, con esta nueva versión el legis-lador reemplazó toda referencia anterior a la frase “pena de restitución” por la de “pago de daños”, y eliminó toda alusión a la palabra “convicto”, incluyendo en su lugar el término “conductor”. De igual forma, se sustituyó el límite monetario impuesto originalmente en lo que hasta enton-ces era una pena de restitución, por el criterio de “una cantidad razonable para el pago de daños” que habría de ser fijada a favor de la parte perjudicada por el foro sentenciador.
Todo ello resulta claramente indicativo de que la inten-ción de la Legislatura fue la de establecer finalmente una medida reparadora de daños de naturaleza civil, y no una medida de carácter penal. No nos encontramos ante una sanción punitiva de restitución, la cual, aunque también tiene como fin procurar la indemnización como medida de trato justo a la víctima, es una pena disponible para casti-gar por el delito cometido.(7)
Por el contrario, se presenta un sistema de indemniza-ción civil con carácter de procedimiento sumario, el cual tiene como único fin obtener la reparación directa de los daños sufridos a la propiedad del perjudicado, de manera independiente a la pena que haya sido impuesta por el acto delictivo. Máxime, si tomamos en consideración que, en la medida en que la aludida Sec. 16-102A no establece lími-tes monetarios respecto al monto que se ha de resarcir por los daños sufridos, de entenderse que ésta es de naturaleza *478penal existiría el riesgo de incurrir en un proceso con de-recho a juicio por jurado en aquellas situaciones en que la cuantía impuesta llegase a ser superior a la suma de qui-nientos dólares ($500).(8)
Por último, nótese que el hecho de que la medida de resarcimiento de daños se encuentre enmarcada dentro de un proceso penal bajo las disposiciones de la Ley de Vehí-culos y Tránsito de Puerto Rico, no tiene de por sí el efecto de eliminar la naturaleza civil de ésta.(9) Por el contrario, ello instituye un mecanismo híbrido cuyo objetivo total-mente válido y beneficioso, a los efectos de proveer un pro-cedimiento expedito y sencillo para que el perjudicado pueda hacer valer sus derechos frente al causante de los daños a su propiedad sin necesidad de acudir a la radica-ción de un pleito civil independiente, justifica plenamente su concepción mixta.(10)
II
Aclarada la naturaleza de la medida de pago de daños, procede examinar el planteamiento referente a la presen-tación de las defensas provistas por el ordenamiento civil, tales como la negligencia comparada.
Resulta evidente que, ni el texto vigente de la Sec. 16-*479102A, supra, ni el correspondiente historial legislativo, dis-ponen expresamente sobre el particular. Sin embargo, pro-cedemos a examinar la interrogante suscitada ya que, en el desempeño normal de las funciones de esta Curia, nos co-rresponde interpretar las leyes cuando, entre otras cosas, éstas no son claras o concluyentes sobre un asunto en particular, y se requiere que se supla una laguna que ha sur-gido en la ley. Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992); Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990). Ello, no sin antes recordar que al realizar tal interpretación tenemos la obligación de inclinarnos “hacia aquella solución que mejor capte el impacto del estatuto en términos del bienestar general y que mejor perciba la in-tención legislativa al adoptar la norma enfilada a propiciar el interés público ...”. Art. 19 del Código Civil, 31 L.P.R.A. sec. 19; Goss, Inc. v. Dycrex Const. & Co. S.E., 141 D.P.R. 342 (1992); Col. Int’l. Sek P.R., Inc. v. Escribá, 135 D.P.R. 647 (1994).
En cumplimiento de tales funciones, resolveríamos que el conductor imputado podrá presentar prueba sobre la ne-gligencia comparada del conductor perjudicado, la cual de-berá ser evaluada por el foro sentenciador al momento de fijar la cantidad razonable para el pago de los daños que dispone la referida Sec. 16-102A. Varias razones avalan este resultado.
Primeramente, nada hay en la letra de la ley, ni en su naturaleza o carácter, que impida la presentación de tal defensa. En realidad, nada obstaculiza que la defensa de negligencia comparada sea presentada en la etapa de de-terminación de pago de daños y que, de prosperar, el foro sentenciador imponga al conductor infractor una cantidad para pagar que realmente corresponda a su grado de culpa o negligencia en relación con los daños sufridos. Más aún, precisamente al permitir la presentación de tal defensa dispondríamos un método adecuado que permitiría al foro sentenciador cumplir con el requerimiento expreso de la *480ley a los efectos de imponer el pago de una “cantidad razo-nable” por los daños causados a la propiedad de la parte perjudicada. Lo cual, a su vez, tendría el efecto de equipa-rar los derechos, tanto del conductor imputado, como de la parte peijudicada.(11)
Por otro lado, el único planteamiento sobre el particular que ha levantado el Procurador General en su comparecen-cia ante nos, es a los efectos de que, “[c]onsiderando que la parte peticionaria a lo que se expone es al pago de una cantidad razonable por los daños a virtud de la Ley de Vehículos y Tránsito, nada impide, dentro del pleito civil que inste la parte perjudicada [posteriormente], si alguno, presentar las defensas que estime pertinentes contra las alegaciones de daños”. Alegato, pág. 7. Así también lo en-tendió el foro recurrido al emitir su resolución. No obs-tante, coincidir con tales planteamientos propiciaría la fragmentación de acciones. Avalar la posición de la parte recurrida, convertiría en un ejercicio fútil la idea de dispo-ner de este tipo de pleitos mediante una sola acción, frus-trando el interés primordial que permea todo nuestro orde-namiento jurídico civil de disponer y adjudicar los pleitos con prontitud, y procurar y obtener resultados justos y económicos.
Ciertamente, le asiste la razón a la parte recurrida en cuanto a que no existe impedimento para que, tanto la parte perjudicada como el conductor imputado, presenten posteriormente las acciones civiles ordinarias que estimen convenientes en caso de entender que los agravios sufridos resultan superiores a la indemnización dispuesta por el foro sentenciador(12) Incluso, así se desprende de la alu-dida Sec. 16-102A en cuanto dispone que las cantidades *481pagadas “se deducirán de la suma que el tribunal pueda imponer por sentencia en caso de surgir de los hechos una demanda de daños y perjuicios”.
Sin embargo, al permitir la presentación de tal defensa dentro del proceso de la determinación del pago de daños, fortaleceríamos la efectividad del sistema provisto por la Legislatura al evitar la multiplicidad de acciones litigiosas. De esta manera, favorecemos la fundamental norma de ob-tener la máxima economía procesal al disponer en su tota-lidad, y de forma rápida y económica, de la controversia planteada en torno a los daños sufridos a la propiedad. Resultado sensato que, no sólo redundaría en beneficio del orden público y de las partes involucradas en el accidente, sino que, a fin de cuentas, está planteado como uno de los loables objetivos de la ley en controversia.
De otra parte, hemos sostenido que “[s]e propicia una mejor administración de justicia con un procedimiento orientado hacia la integración contrapuesta a la fragmentación”. Pol Sella v. Lugo Christian, supra, pág. 550. Además, hemos proscrito la multiplicidad de litigios al señalar que, “[p]or imperativo de las Reglas [de Procedi-miento Civil] la bifurcación o fragmentación de los proce-dimientos es indeseable, y se propende por el contrario a la máxima expansión del ámbito de la acción civil trayendo a su núcleo los elementos dispersos de reclamaciones, partes y remedios en orden a la adjudicación integral de la controversia”. Diez Rodríguez v. Guzmán Ruiz, 108 D.P.R. 371, 378 (1979). Por analogía, tales expresiones aplican al caso de autos.
Ahora bien, en aras de mantener la naturaleza sumaria del procedimiento, entendemos que el foro de instancia tendrá discreción para tomar las medidas conducentes a la más pronta adjudicación de la controversia, pautando la forma y el modo de presentación de tal defensa en la me-dida que las circunstancias del caso lo ameriten. Dicho foro *482deberá procurar mantener un fino balance entre el interés de evitar atrasos innecesarios en los procedimientos, pro-veyendo para la rápida compensación a los daños que hu-biere sufrido la propiedad de la parte perjudicada, y la ob-tención de una solución completa, justa y equitativa para todas las partes.
Por último, debe quedar claro que distinto sería el caso en que, concurrentemente a la acción provista por la See. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, para la compensación por daños y pérdidas sufridas a la propiedad únicamente, se estuviese ventilando una acción civil independiente para solicitar compensación por los daños personales, los sufrimientos o las angustias men-tales sufridos por la parte perjudicada. En tal caso, la me-dida más conveniente y apropiada sería disponer la pre-sentación de la defensa de negligencia comparada dentro del pleito civil independiente.
Además, debe mantenerse presente que, en aquellos ca-sos en que la defensa de negligencia comparada sea plan-teada por el conductor imputado dentro del proceso de de-terminación del pago de los daños a la propiedad provisto por la aludida Sec. 16-102A, el cual como hemos expuesto es de naturaleza civil, y el foro sentenciador haga una ad-judicación final en cuanto a la existencia o no de negligen-cia comparada por parte del perjudicado, tal adjudicación constituiría una cosa juzgada que no podría ser litigada nuevamente en un pleito civil posterior. Nótese que en tal caso el primer foro habría adjudicado, en los méritos, la procedencia de una defensa que surge de una misma ocu-rrencia o núcleo de hechos.
IV
Resulta improcedente que nos expresemos sobre la cuestión constitucional que nos fuera planteada. Los tribu-nales no deben pasar juicio sobre la constitucionalidad de *483una ley cuando el caso puede ser resuelto con arreglo a otros criterios y fundamentos, y en consonancia con los me-jores fines de la justicia. Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993); Molina v. C.R.U.V., 114 D.P.R. 295 (1983); Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
V
Por todos los fundamentos expuestos anteriormente disentimos de la sentencia emitida por este Tribunal.

 Específicamente, la parte peticionaria formuló los siguientes señalamientos de error:

“PRIMER ERROR

“Erró el Honorable Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, al confirmar una resolución de la Honorable Jueza Katheryne Silvestri que resuelve que la aplicación que el Tribunal impartiera a la Ley de Restitución (Ley # 9 del 27 de marzo de 1987, 9 L.P.R.A. sec. 1872(a)) no resulta inconstitucional en su aplicación al crear una clasificación discriminatoria y sospechosa entre recla-maciones de daños de naturaleza civil y reclamaciones de daños de naturaleza criminal, así como reclamaciones de daños materiales vis a vis reclamaciones de daños físicos, morales y mentales.

“SEGUNDO ERROR

“Erró el Honorable Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, al confirmar una resolución de la Honorable Jueza, Katheryne Silvestri, *472que no resolvió que la Ley de Restitución, contenida en la Ley de Vehículos y Trán-sito, antes citada es una inconstitucional de su faz al crear un discrimen por razón de status, origen o condición social o económica, en el trato de las personas envueltas en un accidente de automóvil, al distinguir entre personas aseguradas y no aseguradas.

“TERCER ERROR

“Erró el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, al confirmar una resolución de la Honorable Jueza, Katheryne Silvestri que resuelve que la Ley de Restitución contenida en la Ley de Vehículos y Tránsito, antes citada viola el principio de la igual protección de las leyes al crear un mecanismo judicial incompleto, inequitativo e injusto para las reclamaciones de daños materiales, si se compara con el mecanismo provisto por las Reglas de Procedimiento Civil de 1979, para las reclamaciones efectuadas vía la litigación civil, para esos y otros daños.” Petición de certiorari, págs. 3-4.


 Véase el Informe Conjunto de las Comisiones de lo Jurídico y de Transpor-tación y Obras Públicas de 26 de mayo de 1986.
De otra parte, adviértase, que el Gobierno de Puerto Rico, aún preocupado con el problema asociado a la pérdida económica que resulta de los daños no compensa-dos que sufren los vehículos de motor en accidentes de tránsito, el 27 de diciembre de 1995 aprobó la Ley Núm. 253 (26 L.P.R.A. see. 8051 et seq.) a los fines de establecer que toda persona que obtenga por primera vez, o renueve la licencia de un vehículo de motor requerida por la Ley de Vehículos y Tránsito de Puerto Rico, vendrá obli-gada a obtener un seguro de responsabilidad que cubra los daños ocasionados a los vehículos en caso de accidentes de tránsito. Sin embargo, a tenor con el Art. 16 de dicha Ley, 26 L.P.R.A. see. 8052 n., aunque ella entró en vigor inmediatamente des-pués de su aprobación, el sistema de seguro de responsabilidad obligatorio no sería exigible hasta el 1ro de enero de 1998. Además, la referida ley fue aprobada con posterioridad a los hechos de este caso por lo que no resulta de aplicación a éste.


 Véanse: el P. del S. Núm. 389 de 26 de marzo de 1985 y el P. del S. 662 de 21 de noviembre de 1985.


 Atales efectos, el Sustitutivo a los P. del S. 389 y 662 de 26 de marzo de 1986, lOma Asamblea Legislativa, 2da Sesión Ordinaria, págs. 1-2, aprobado por el Se-nado el 16 de abril de 1986, disponía lo siguiente:
“Sección 16-102A — Pago de Daños
“En adición a la pena que se imponga al convicto por la infracción cometida bajo las disposiciones de esta Ley, el tribunal podrá imponer la pena de restitución. Esta pena consiste en la obligación impuesta al convicto por el tribunal de pagar a la parte perjudicada una suma en compensación por los daños y pérdidas que hubiere cau-sado a su propiedad, como consecuencia de su acto delictivo.
“En delitos menos grave la pena de restitución no excederá de quinientos (500) dólares.
“La pena de restitución no incluirá sufrimientos y angustias mentales.
“Dicha pena podrá ser impuesta para ser satisfecha en dinero o la entrega de bienes equivalentes a los que fueron destruidos o dañados o por pago de reparación directa de los daños. Las cantidades así pagadas o de los bienes entregados se dedu-cirán de la suma que el tribunal pueda imponer por sentencia en caso de surgir de los hechos una demanda de daños y perjuicios.
*475“No se impondrá la pena de restitución en aquellos casos en que el convicto demuestre al tribunal que posee un seguro de responsabilidad pública que cubre los daños causados por él o que la víctima ya ha sido compensada por la compañía de seguros.” (Énfasis suplido.)


 Véase XXIX (Núm. 32) Diario de Sesiones 2041-2044 (1986).
La controversia referente a la posible violación al derecho a juicio por jurado surgió ya que, aunque el Sustitutivo a los P. del S. 389 y 662 establecía que en los casos de delitos menos graves, la pena de restitución no excedería de quinientos dólares ($500), la Legislatura había propuesto establecer como tope máximo en tales casos la cantidad de mil dólares ($1000).


 Es harto conocido que, cuando una ley es clara y libre de toda ambigüedad, no debe ser menospreciada. Cuando el legislador se ha manifestado en lenguaje inequivoco, el texto de la ley es la expresión por excelencia de toda intención legislativa. Véanse: Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14; Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996); Cotto v. Depto. de Educación, 138 D.P.R. 658 (1995); Col. Int’l. Sek P.R., Inc. v. Escribá, 135 D.P.R. 647 (1994); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991).


 Véase Vázquez v. Caraballo, 114 D.P.R. 272, 276 (1983).


 En cuanto al derecho ajuicio por jurado en aquellos procesos por infracciones cuya pena exceda de los seis (6) meses de reclusión o de los quinientos dólares ($500) de multa, véanse el artículo 12 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3044; Pueblo v. Martínez Torres, 116 D.P.R. 793 (1986), y Duncan v. Louisiana, 391 U.S. 145 (1968).


 Para un análisis sobre la consolidación de la acción civil con la acción penal en la citada Ley Núm. 9, véase a E. Márquez Lizardi, Examen crítico de la ley que dispone para la compensación de los daños en los casos de accidentes de automóviles, 30 Rev. Der. Pur. 53 (1990).


 Es menester señalar que, en nuestro ordenamiento, los preceptos de carác-ter mixto penal y civil no resultan del todo extraños. Atales efectos, véase el Art. 158 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4241, referente al incumplimiento de la obligación ahmentaria. Procedimiento mediante el cual se establece una san-ción penal por dejar de cumplir con la obligación de proveer alimentos a un hijo, y dentro del mismo pleito se dispone, además, para la filiación civil del menor. Pol Sella v. Lugo Christian, 107 D.P.R. 540, 546-547 (1978).


 Para un estudio sobre el particular, así como de otras interrogantes surgidas tras la aprobación de la Ley en controversia, véase a J.R. Deliz Román, La ley de pago de daños ¿un “choque” constitucional?, Instituto de Estudios Judiciales O.A.T., Envío Especial de 16 de diciembre de 1988.


 Véase XXIX (Núm. 32) Diario de Sesiones 2042 (1986).